Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5547788 A (Han).
Regarding Claims 1-3, Han discloses a mask and a method for manufacturing a mask. The mask disclosed by Han comprises a mask substrate and an opaque mask pattern for cutting off light from the substrate (i.e. a plurality of light-shielding bodies formed on the substrate) (Col. 2 Line 53-Col. 3 Line 4). As shown in Fig. 16 of Han, the opaque material layer (22) is formed on the mask substrate (15), and the mask has two regions having different heights, with a slope existing between the two regions to connect the heights of the respective regions (Col. 7 Line 61-62, see also Fig. 16). The mask is used for transferring a pattern onto a semiconductor wafer (i.e. a substrate) (Col. 2 Line 53-55). Due to the mask substrate having differences in height, the mask inherently possesses a shape corresponding to an optical path difference according to a difference between a height difference of the substrate and a focus shift following amount with respect to the height difference of the substrate. The mask further comprises an optically transparent film pattern formed on the mask substrate in conference with the sloped structure of the substrate (Col. 2 Line 57-60). The optically transparent film may be spin-on glass (Col. 3 Line 25-29). The optically transparent film pattern corresponds to the optical path difference adjusting member.
Regarding Claims 6-7, Han discloses the mask has a quartz substrate (Col. 6 Line 35-40), which has an opaque (i.e. light shielding) layer (Col. 6 Line 54-59) and a resist layer formed on it (Col. 6 Line 35-40). Hans discloses that the resist is exposed (Col. 6 Line 32-35, Fig. 5) and the resist layer is developed (Col. 6 Line 43-46). The resist pattern is used as an etching mask and the mask substrate is then etched (Col. 6 Line 41-46). The formation of the slope is done through slope etching (Col. 7 Line 32-43).
Regarding Claims 8 and 10-11, Han discloses a mask and a method for manufacturing the same. The mask disclosed by Han comprises a mask substrate and an opaque mask pattern for cutting off light from the substrate (i.e. a plurality of light-shielding bodies formed on the substrate) (Col. 2 Line 53-Col. 3 Line 4). As shown in Fig. 16 of Han, the opaque material layer (22) is formed on the mask substrate (15), and the mask has two regions having different heights, with a slope existing between the two regions to connect the heights of the respective regions (Col. 7 Line 61-62, see also Fig. 16). As shown in Fig. 16, the opaque material (i.e. the light-shielding bodies) is provided on the slope. The mask substrate also includes the slope, as shown in Fig. 15 and 16.
Regarding Claims 9 and 12, Han discloses an optically transparent film pattern formed on the mask substrate in conference with the sloped structure of the substrate (Col. 2 Line 57-60). The optically transparent film may be spin-on glass (Col. 3 Line 25-29). This corresponds to the optical path difference adjusting member. Han discloses that this optically transparent film includes the slope of the mask substrate (Col. 7 Line 44-54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5547788 A (Han) in view of US 20190384164 A1 (Van Kessel).
Regarding Claims 4 and 13, Han discloses a pattern forming method and a photomask, as described above. However, Han is silent in regards to the inclusion of a pellicle in the photomask. Van Kessel teaches a lithography apparatus. The lithography apparatus taught by Van Kessel uses masks as a patterning device (Van Kessel, paragraph 0027). The patterning device (i.e. the mask) typically has a pellicle mounted thereto (Van Kessel, paragraph 0031). Van Kessel teaches that the pellicle might induce optical path length differences (Van Kessel, paragraph 0035), thereby meaning that the pellicle acts as an optical path length difference adjusting member. Han and Van Kessel are analogous art because both references pertain to masks for lithography processes. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include a pellicle, as taught by Van Kessel, in the mask disclosed by Han because the pellicle can act as an optical path length difference adjusting member (Van Kessel, paragraph 0035) while also preventing contaminants on the mask from affecting the exposure, thus improving the exposure image quality (Van Kessel, paragraph 0031).
Claim(s) 5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5547788 A (Han) in view of JP 2004233401 A (Foreign Patent Document 1 of the Information Disclosure Statement filed 10 March 2021, hereby referred to as JP ‘401).
Regarding Claims 5 and 14-15, the disclosure of Han is described above. However, Han fails to disclose the dimensions of the light-shielding bodies or the optical path difference adjusting member. JP ‘401 teaches a mask, a mask fabrication method, and an exposure method. JP ‘401 teaches light-shielding bodies (paragraph 0025 of the English translation) and  the presence of an optical distance adjusting film (i.e. an optical path difference adjusting member) on the mask substrate (paragraph 0009 of the English translation). The optical distance adjusting film is said to have a thickness that is set so that the distance between focal lengths matches the step size between two regions having different heights (paragraph 0010 of the English translation). Thus, the thickness of the optical distance adjusting film can be equal to or greater than the thickness of the light-shielding bodies. Further, the light-shielding bodies may have different widths depending on the optical path difference (paragraph 0025 of the English translation). Han and JP ‘401 are analogous art because both references pertain to masks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to include light-shielding bodies and an optical path difference adjusting member having the above mentioned dimensions, as taught by JP ‘401, in the mask disclosed by Han because these dimensions allow for accurate mask pattern transferring onto a stepped substrate (JP ‘401, paragraph 0013 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                 

/PETER L VAJDA/Primary Examiner, Art Unit 1737            
11/04/2022